


110 HRES 803 IH: Expressing the sense of the House of

U.S. House of Representatives
2007-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 803
		IN THE HOUSE OF REPRESENTATIVES
		
			November 6, 2007
			Ms. DeLauro (for
			 herself, Mr. Doggett,
			 Mr. Hare, Mr. Holt, Ms.
			 Schakowsky, Mr. Emanuel,
			 Mr. Ryan of Ohio,
			 Mr. Cardoza,
			 Ms. Eshoo,
			 Ms. Sutton,
			 Mr. Courtney,
			 Mrs. Maloney of New York,
			 Ms. Wasserman Schultz,
			 Ms. Richardson,
			 Mr. Larson of Connecticut, and
			 Mr. Welch of Vermont) submitted the
			 following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the House has lost confidence in the performance of
		  Consumer Product Safety Commission Chairwoman Nancy Nord, and urging the
		  President to request her resignation.
	
	
		Whereas the mission of the Consumer Product Safety
			 Commission is to protect the public against unreasonable risks of injury
			 associated with consumer products;
		Whereas, since 1974, the first year the Consumer Product
			 Safety Commission (CPSC) went into operation, United States imports have
			 quadrupled, and the CPSC is responsible for overseeing more than 15,000 types
			 of products, yet it now operates with approximately 400 staffers, fewer than
			 half the number of staff when the agency was established;
		Whereas 80 percent of the toys Americans buy are Chinese
			 imports, and in recent months more than 20 million toys manufactured in China
			 were recalled because of lead paint and other hazards;
		Whereas, instead of prioritizing and addressing serious
			 threats to public health or dealing with the CPSC’s own limitations, Commission
			 Chairwoman Nancy Nord stubbornly pushes back and actively opposes legislation
			 to grant the CPSC much needed authority and resources.
		Whereas Federal employees in regulatory agencies are
			 generally prohibited from receiving any gift, including payment
			 or reimbursement of travel expenses, from someone who is seeking action from,
			 doing business with, or regulated by that agency, or whose interests may be
			 substantially affected by the performance or nonperformance of an employee’s
			 official duties;
		Whereas prohibiting gifts to Federal employees is aimed at
			 preventing a government employee from becoming beholden to anyone in the
			 private sector who might affect the independence or judgment of that
			 employee;
		Whereas Chairwoman Nord and her predecessor, Hal Stratton,
			 took nearly 30 trips at the expense of the toy, appliance, and children’s
			 furniture industries who had interests before the Commission, and the airfares,
			 hotels, and meals of such trips totaled nearly $60,000;
		Whereas the CPSC made travel bookings before the trips
			 were approved and the CPSC’s ethics official traveled with the chairwoman as a
			 guest of a regulated industry;
		Whereas Chairwoman Nord was reported to have taken a trip
			 totaling $3,730 to San Francisco in 2005 sponsored by the Toy Industry
			 Foundation, an association that represents the makers of 85 percent of the toys
			 sold in the United States;
		Whereas Chairwoman Nord was reported to have taken a trip
			 in February 2006, which was paid for by the Toy Industry Association to attend
			 the American International Toy Fair in New York;
		Whereas, in February, Chairwoman Nord accepted more than
			 $2,000 in travel and accommodations from the Defense Research Institute to
			 attend its meeting in New Orleans on product litigation trends,
			 according to the agency’s internal records;
		Whereas the CPSC Inspector General Christopher W. Dentel
			 has asserted that he will take steps to see to it that the relevant records
			 detailing travel expenses are secured and an investigation initiated;
			 and
		Whereas Chairwoman Nord is the wrong person to lead the
			 CPSC as its chief regulator as she has shunned her regulatory responsibilities:
			 Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)has lost confidence
			 in Consumer Product Safety Commission Chairwoman Nancy Nord; and
			(2)urges the
			 President to request her resignation and to nominate a new candidate to head
			 the Consumer Product Safety Commission.
			
